Exhibit 10.1

Execution Copy

$400,000,000

RINGCENTRAL, INC.

0% CONVERTIBLE SENIOR NOTES DUE 2023

PURCHASE AGREEMENT

February 28, 2018



--------------------------------------------------------------------------------

February 28, 2018

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

As “Representatives” of the several

Initial Purchasers named

in Schedule I hereto

c/o Morgan Stanley & Co. LLC

1585 Broadway

New York, New York 10036

c/o Goldman Sachs & Co. LLC,

200 West Street,

New York, New York 10282-2198

Ladies and Gentlemen:

RingCentral, Inc., a Delaware corporation (the “Company”), proposes to issue and
sell to the several purchasers named in Schedule I hereto (the “Initial
Purchasers”) $400,000,000 principal amount of its 0% Convertible Senior Notes
due 2023 (the “Firm Securities”) to be issued pursuant to the provisions of an
Indenture dated on or about March 5, 2018 (the “Indenture”) between the Company
and U.S. Bank National Association, as Trustee (the “Trustee”). The Company also
proposes to issue and sell to the Initial Purchasers not more than an additional
$60,000,000 principal amount of its 0% Convertible Senior Notes due 2023 (the
“Additional Securities”) if and to the extent that you, as the Representatives
of the offering, shall have determined to exercise, on behalf of the Initial
Purchasers, the right to purchase such 0% Convertible Senior Notes due 2023
granted to the Initial Purchasers in Section 2 hereof. The Firm Securities and
the Additional Securities are hereinafter collectively referred to as the
“Securities”. The Company’s Class A common stock, par value $0.0001 per share
(the “Class A Common Stock”), is hereinafter referred to herein as the “Class A
Common Stock”. The Securities will be convertible into cash, shares of Class A
Common Stock (the “Underlying Securities”), or a combination of cash and
Underlying Securities, at the Company’s election in accordance with the terms of
the Indenture.

The Securities and the Underlying Securities will be offered without being
registered under the Securities Act of 1933, as amended (the “Securities Act”),
to qualified institutional buyers in compliance with the exemption from
registration provided by Rule 144A under the Securities Act. In connection with
the sale of the Securities, the Company has prepared a preliminary offering
memorandum (the “Preliminary Memorandum”) and will prepare a final offering
memorandum (the “Final Memorandum”) including or incorporating by reference a
description of the terms of the Securities and the Underlying Securities, the
terms of the offering and a description of the Company. For purposes of this
Agreement, “Additional Written



--------------------------------------------------------------------------------

Offering Communication” means any written communication (as defined in Rule 405
under the Securities Act) that constitutes an offer to sell or a solicitation of
an offer to buy the Securities other than the Preliminary Memorandum or the
Final Memorandum; “Time of Sale Memorandum” means the Preliminary Memorandum
together with each Additional Written Offering Communication or other
information, if any, each identified in Schedule II hereto under the caption
Time of Sale Memorandum; and “General Solicitation” means any offer to sell or
solicitation of an offer to buy the Securities by any form of general
solicitation or advertising (as those terms are used in Regulation D under the
Securities Act). As used herein, the terms Preliminary Memorandum, Time of Sale
Memorandum and Final Memorandum shall include the documents, if any,
incorporated by reference therein on the date hereof. The terms “supplement”,
“amendment” and “amend” as used herein with respect to the Preliminary
Memorandum, the Time of Sale Memorandum, the Final Memorandum or any Additional
Written Offering Communication shall include all documents subsequently filed by
the Company with the Securities and Exchange Commission (the “Commission”)
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), that are deemed to be incorporated by reference therein.

1.    Representations and Warranties. The Company represents and warrants to,
and agrees with, the Representatives that:

(a)    (i) Each document, if any, filed or to be filed pursuant to the Exchange
Act and incorporated by reference in the Preliminary Memorandum, the Time of
Sale Memorandum or the Final Memorandum complied or will comply when so filed in
all material respects with the Exchange Act and the applicable rules and
regulations of the Commission thereunder, (ii) the Time of Sale Memorandum does
not, and at the time of each sale of the Securities in connection with the
offering when the Final Memorandum is not yet available to prospective
purchasers and at the Closing Date (as defined in Section 4), the Time of Sale
Memorandum, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iii) any Additional Written
Offering Communication prepared, used or referred to by the Company, when
considered together with the Time of Sale Memorandum, at the time of its use did
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, (iv) any General Solicitation that
is not an Additional Written Offering Communication, made by the Company or by
an Initial Purchaser with the consent of the Company, when considered together
with the Time of Sale Memorandum, at the time when made or used did not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading and (v) the Preliminary Memorandum
does not contain and the Final Memorandum, in the form used by the Initial
Purchasers to confirm sales and on the Closing Date (as defined in Section 4),
will not contain any untrue statement of a material fact or

 

2



--------------------------------------------------------------------------------

omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, except
that the representations and warranties set forth in this paragraph do not apply
to statements or omissions in the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, Additional Written Offering Communication or
General Solicitation based upon information relating to any Initial Purchaser
furnished to the Company in writing by such Initial Purchaser through the
Representatives expressly for use therein.

(b)    Except for the Additional Written Offering Communications, if any,
identified in Schedule II hereto, including electronic road shows, if any,
furnished to the Representatives before first use, the Company has not prepared,
used or referred to, and will not, without the Representatives’ prior consent,
prepare, use or refer to, any Additional Written Offering Communication.

(c)    Neither the Company nor any of its subsidiaries has sustained since the
date of the latest audited financial statements included in the Time of Sale
Memorandum any material loss or interference with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, otherwise
than as set forth or contemplated in the Time of Sale Memorandum and the Final
Memorandum; and, since the respective dates as of which information is given in
the Time of Sale Memorandum and the Final Memorandum, there has not been any
change in the capital stock (other than (A) as a result of the exercise of stock
options or the award of stock options, restricted stock or restricted stock
units in the ordinary course of business pursuant to the Company’s stock plans
that are described in the Time of Sale Memorandum and the Final Memorandum,
(B) the repurchase of shares of capital stock that were issued pursuant to the
early exercise of stock options by option holders and are subject to repurchase
by the Company, or (C) the exercise of warrants to purchase shares of capital
stock on or before the date of this Agreement where such warrants were described
in the Time of Sale Memorandum and the Final Memorandum) or long-term debt of
the Company or any of its subsidiaries or any material adverse change, or any
development involving a prospective material adverse change, in or affecting the
general affairs, management, financial position, stockholders’ equity or results
of operations of the Company and its subsidiaries, taken as a whole (a “Material
Adverse Effect”), otherwise than as set forth or contemplated in the Time of
Sale Memorandum and the Final Memorandum.

(d)    The Company has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of Delaware, has the
corporate power and authority to own its property and to conduct its business as
described in the Time of Sale Memorandum and is duly qualified to transact
business and is in good standing in each jurisdiction in which the conduct of
its business or its ownership or leasing of property requires such
qualification, except to the extent that the failure to be so qualified or be in
good standing would not, individually or in the aggregate, have a Material
Adverse Effect.

 

3



--------------------------------------------------------------------------------

(e)    Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as described in the Time of Sale Memorandum and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not, individually or in the aggregate
have a Material Adverse Effect; all of the issued shares of capital stock of
each subsidiary of the Company have been duly and validly authorized and issued,
are fully paid and non-assessable and are owned directly by the Company, free
and clear of all liens, encumbrances, equities or claims.

(f)    This Agreement has been duly authorized, executed and delivered by the
Company.

(g)    The Company has an authorized capitalization as set forth in the Time of
Sale Memorandum and the Final Memorandum, and all of the issued shares of
capital stock of the Company, including the Class A Common Stock and the
Company’s Class B common stock, par value $0.0001 per share (the “Class B Common
Stock” and, together with the Class A Common Stock, the “Common Stock”), have
been duly and validly authorized and issued and are fully paid and
non-assessable and conform to the description of such capital stock contained in
the Time of Sale Memorandum and the Final Memorandum.

(h)    The Securities have been duly authorized and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to and paid for by the Initial Purchasers in accordance with the terms of this
Agreement, will be valid and binding obligations of the Company, enforceable in
accordance with their terms, subject to (A) applicable bankruptcy, insolvency,
fraudulent conveyance, fraudulent transfer, reorganization, moratorium or
similar laws affecting creditors’ rights generally and (B) equitable principles
of general applicability, (including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing, regardless of whether
enforcement is considered at law or in equity)(together, the “Enforceability
Exceptions”), and will be entitled to the benefits of the Indenture pursuant to
which such Securities are to be issued.

(i)     The maximum number of Underlying Securities initially issuable upon
conversion of the Securities (including the maximum number of additional
Underlying Securities by which the Conversion Rate (as such term is defined in
the Time of Sale Memorandum and the Final Memorandum) (the “Conversion Rate”)
may be increased in connection with a make-whole fundamental change (as such
term is defined in the Time of Sale Memorandum and the Final Memorandum) and
assuming (x) the Company elects, upon each conversion of the Securities, to
deliver solely shares of Common Stock, other than cash in lieu of fractional
shares, in settlement of each conversion and (y) the Initial Purchasers

 

4



--------------------------------------------------------------------------------

exercise their option to purchase the Additional Securities in full (the
“Maximum Number of Underlying Securities”)) have been duly authorized and
reserved and, when issued upon conversion of the Securities in accordance with
the terms of the Securities, will be validly issued, fully paid and
non-assessable, and the issuance of the Underlying Securities will not be
subject to any preemptive or similar rights.

(j)    The Indenture has been duly authorized by the Company and, when executed
and delivered by the Company and the Trustee, the Indenture will be a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms, subject to the Enforceability Exceptions.

(k)    The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement, the Indenture, and the
Securities (collectively, the “Transaction Documents”) will not conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under (as applicable), (1) any indenture, mortgage, deed of
trust, loan agreement, lease or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (2) the Certificate of
Incorporation or By-laws or similar organizational documents of the Company or
any of its subsidiaries or any statute or (3) any order, rule or regulation of
any court or governmental agency or body having jurisdiction over the Company or
any of its subsidiaries or any of their properties, except in the case of
(1) and (3) for such as would not individually or in the aggregate have a
Material Adverse Effect; and no consent, approval, authorization, order,
registration or qualification of or with any such court or governmental agency
or body is required for the execution and delivery by the Company of, and the
performance by the Company of its obligations under, the Transaction Documents,
except such consents, approvals, authorizations, registrations or qualifications
as may be required under state securities or Blue Sky laws in connection with
the purchase and distribution of the Securities by the Initial Purchasers or
where the failure to obtain any such consent, approval, authorization, order,
registration or qualification would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect or impede the ability
of the Company to consummate the transactions contemplated by the Transaction
Documents.

(l)    Neither the Company nor any of its subsidiaries is, of after notice or
lapse of time or both, will be, in violation of (1) its Certificate of
Incorporation or By-laws or similar organizational documents or (2) any other
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries or any of
their properties, or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound
except in the case of (2) for such violations as would not individually or in
the aggregate have a Material Adverse Effect.

 

5



--------------------------------------------------------------------------------

(m)    The statements set forth in the Time of Sale Memorandum and the Final
Memorandum under the caption “Description of Capital Stock”, insofar as they
purport to constitute a summary of the terms of the Company’s capital stock,
under the caption “Certain United States Federal Income Tax Considerations, and
under the caption “Plan of Distribution”, insofar as they purport to describe
the provisions of the laws and documents referred to therein, are fairly
summarized in all material respects.

(n)    KPMG LLP, who have certified certain financial statements of the Company
and its subsidiaries, are independent public accountants as required by the
Securities Act and the rules and regulations of the Commission thereunder. KPMG
LLP, who have certified certain financial statements of the Company and its
subsidiaries, were independent public accountants as required the Securities Act
and the rules and regulations of the Commission thereunder with respect to the
Company and its subsidiaries as of the date of its report incorporated by
reference in the Time of Sale Memorandum and the Final Memorandum.

(o)    Other than as set forth in the Time of Sale Memorandum, there are no
legal or governmental proceedings pending to which the Company or any of its
subsidiaries or of which any property or assets of the Company or any of its
subsidiaries is the subject which would individually or in the aggregate have a
Material Adverse Effect or have a material adverse effect on the ability of the
Company to perform its obligations under the Transaction Documents or to
consummate the transactions contemplated by the Time of Sale Information and the
Final Memorandum; and, to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or by others.

(p)    The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state, provincial and local laws and regulations
relating to the protection of human health and safety, the environment or
hazardous or toxic substances, wastes or materials, pollutants or contaminants
(“Environmental Laws”), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance with all terms and conditions
of any such permit, license or approval, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals or failure to comply with the terms and conditions of such permits,
licenses or approvals would not individually or in the aggregate have a Material
Adverse Effect.

(q)    The Company is not, and after giving effect to the offering and sale of
the Securities and the application of the proceeds thereof will not be, required
to register as an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended (the “Investment Company Act”).

 

6



--------------------------------------------------------------------------------

(r)    Neither the Company nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act, an “Affiliate”) of the Company has
directly, or through any agent, (i) sold, offered for sale, solicited offers to
buy or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the sale of the Securities
in a manner that would require the registration under the Securities Act of the
Securities, (ii) made any General Solicitation that is not an Additional Written
Offering Communication other than General Solicitations listed on Schedule II
hereto or those made with the prior written consent of Morgan Stanley & Co. LLC,
or (iii) offered, solicited offers to buy or sold the Securities in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act.

(s)    It is not necessary in connection with the offer, sale and delivery of
the Securities to the Initial Purchasers in the manner contemplated by this
Agreement to register the Securities under the Securities Act or to qualify the
Indenture under the Trust Indenture Act of 1939, as amended.

(t)    The Securities satisfy the requirements set forth in Rule 144A(d)(3)
under the Securities Act.

(u)    Neither the Company nor any of its subsidiaries or controlled affiliates,
nor, to the Company’s knowledge, any director, officer or employee, nor, to the
Company’s knowledge, any agent or representative of the Company or of any of its
subsidiaries or controlled affiliates, has taken or will take any action in
furtherance of an offer, payment, promise to pay, or authorization or approval
of the payment or giving of money, property, gifts or anything else of value,
directly or indirectly, to any “government official” (including any officer or
employee of a government or government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office) to influence official action or secure an
improper advantage; and the Company and its subsidiaries and controlled
affiliates have conducted their businesses in compliance with applicable
anti-corruption laws, including the Foreign Corrupt Practices Act of 1977. The
Company and its subsidiaries have instituted, maintain and enforce, and will
continue to maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.
Neither the Company nor its subsidiaries will use, directly or indirectly, the
proceeds of the offering in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any applicable anti-bribery and anti-corruption laws.

(v)    The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with all applicable financial recordkeeping
and reporting requirements, including those of the Bank Secrecy Act, as amended
by Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of

 

7



--------------------------------------------------------------------------------

2001 (USA PATRIOT Act), and the applicable anti-money laundering statutes of
jurisdictions where the Company and its subsidiaries conduct business, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Anti-Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(w)    Neither the Company nor any of its subsidiaries, nor, to the Company’s
knowledge, any director, officer, agent, controlled affiliate or representative
of the Company or any of its subsidiaries, is an individual or entity (“Person”)
that is the subject or target of any sanctions administered or enforced by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company or any of its subsidiaries located, organized or resident in a country
or territory that is the subject of Sanctions (including, without limitation,
Crimea, Cuba, Iran, North Korea and Syria).

(x)    The Company will not, directly or indirectly, use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other Person: to fund or facilitate any
activities or business of or with any Person or in any country or territory
that, at the time of such funding or facilitation, is the subject of Sanctions;
or in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

(y)    For the past five years, the Company and its subsidiaries have not
knowingly engaged in, are not now knowingly engaged in, and will not engage in,
any dealings or transactions with any Person, or in any country or territory,
that at the time of the dealing or transaction is or was the subject of
Sanctions.

(z)    The Company and each of its subsidiaries have filed all federal, state,
local and foreign tax returns required to be filed through the date of this
Agreement or have requested extensions thereof (except where the failure to file
would not individually or in the aggregate have a Material Adverse Effect) and
have paid all taxes required to be paid thereon (except for cases in which the
failure to file or pay would not have a material adverse effect on the current
or future financial position, stockholders’ equity or results of operations of
the Company and its subsidiaries, or, except as currently being contested in
good faith and for which reserves required by generally accepted accounting
principles as applied in the United States (“U.S. GAAP”) have been created in
the financial statements of the Company), and no tax deficiency has been
determined adversely to the Company or any of its subsidiaries which has had
(nor does the Company

 

8



--------------------------------------------------------------------------------

nor any of its subsidiaries have any notice or knowledge of any tax deficiency
which could reasonably be expected to be determined adversely to the Company or
its subsidiaries and which could reasonably be expected to have) a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries.

(aa)    The Company and each of its subsidiaries maintains a system of internal
control over financial reporting (as such term is defined in Rule 13a-15(f)
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”) that
complies with the requirements of the Exchange Act and has been designed by the
Company’s principal executive officer and principal financial officer, or under
their supervision, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles and that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain accountability for assets; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as set forth in the Time of Sale Memorandum,
the Company’s internal control over financial reporting is effective and the
Company is not aware of any material weaknesses in its internal control over
financial reporting.

(bb)    Since the date of the latest audited financial statements incorporated
by reference in this Time of Sale Memorandum and the Final Memorandum, there has
been no change in the Company’s internal control over financial reporting that
has materially and adversely affected, or is reasonably likely to materially and
adversely affect, the Company’s internal control over financial reporting.

(cc)    The financial statements of the Company filed with the Commission and
included in the Company’s annual report on Form 10-K for the year ended
December 31, 2017 (the “2017 10-K”), which is incorporated by reference into the
Time of Sale Memorandum and the Final Memorandum, present fairly in all material
respects the financial position of the Company as of the dates indicated and the
results of its operations and cash flows for the periods specified. Such
financial statements have been prepared in all material respects in conformity
with U.S. GAAP applied on a consistent basis throughout the periods involved;
and the selected financial data included in the 2017 10-K, which is incorporated
by reference into the Time of Sale Memorandum and the Final Memorandum, present
fairly in all material respects the information shown therein and have been
compiled on a basis consistent with that of the financial statements included in
the 2017 10-K, which is incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum;

 

9



--------------------------------------------------------------------------------

(dd)    The Company maintains disclosure controls and procedures (as such term
is defined in Rule 13a-15(e) under the Exchange Act) that comply with the
requirements of the Exchange Act; such disclosure controls and procedures have
been designed to ensure that material information relating to the Company and
its subsidiaries is made known to the Company’s principal executive officer and
principal financial officer by others within those entities; and such disclosure
controls and procedures are effective.

(ee)    The interactive data in eXtensible Business Reporting Language included
or incorporated by reference in the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum fairly presents the information called for in
all material respects and has been prepared in accordance with the Commission’s
rules and guidelines applicable thereto.

(ff)    The Company and its subsidiaries own or possess or can obtain on
commercially reasonable terms licenses to all trademarks, service marks, trade
names, trade dress, domain names (including all goodwill associated with the
foregoing), patents, inventions, copyrights, software, know-how, trade secrets
(including all registrations and applications for registration of any of the
foregoing), publicity rights, privacy rights and all other similar types of
proprietary intellectual property rights (collectively, “Intellectual Property”)
necessary to the conduct of their respective businesses as conducted, as
described in the Time of Sale Memorandum and the Final Memorandum, except where
the failure to have any of the foregoing would not reasonably be expected to
have a Material Adverse Effect. Except as described in the Time of Sale
Memorandum and the Final Memorandum, to the knowledge of the Company, the
conduct of their respective businesses does not infringe, misappropriate or
otherwise conflict with any Intellectual Property rights of others. Neither the
Company nor any of its subsidiaries has received any written notice of any claim
of infringement, misappropriation or conflict with any Intellectual Property
rights of others, or any notice challenging the validity, scope, or
enforceability of the Intellectual Property or the Company’s or any of its
subsidiaries’ Intellectual Property rights, except in each case as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Other than as set forth in the Time of Sale Memorandum and the
Final Memorandum, no party has, to the knowledge of the Company, infringed,
misappropriated or otherwise violated any Intellectual Property owned by the
Company or any of its subsidiaries, except in each case as would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect. Other than as described in the Time of Sale Memorandum and the Final
Memorandum, all Intellectual Property owned by the Company or its subsidiaries
is owned solely by the Company or its subsidiaries and is owned free and clear
of all liens, encumbrances, defects or other restrictions, except in each case
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. All licenses pursuant to which any third party
Intellectual Property is licensed by the Company or its subsidiaries are free of
any restrictions that would conflict with the conduct of the business of the
Company or any of its subsidiaries. To the knowledge of the

 

10



--------------------------------------------------------------------------------

Company, all Intellectual Property owned or licensed by the Company is valid and
enforceable except where such invalidity or unenforceability would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect. Neither the Company nor any of its subsidiaries is subject to
any judgment, order, writ, injunction or decree of any court or any federal,
state, local, foreign or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any arbitrator, nor
has the Company or any of its subsidiaries entered into or become a party to any
agreement made in settlement of any pending or threatened litigation, that
materially restricts or impairs its use of any Intellectual Property. The
Company and its subsidiaries have taken reasonable steps in accordance with
normal industry practice to maintain the confidentiality of all material trade
secrets and confidential information owned, used or held for use by the Company
or any of its subsidiaries, and no such trade secrets or confidential
information have been disclosed other than to employees, representatives and
agents of the Company or any of its subsidiaries, or third parties who are bound
by written confidentiality agreements. All founders, key employees and other
employees involved in the development of Intellectual Property for the Company
or any of its subsidiaries have signed confidentiality and invention assignment
agreements with the Company.

(gg)    The Company and its subsidiaries have complied, and are presently in
compliance, in all material respects, with its privacy policies and other legal
obligations regarding the collection, use, transfer, storage, protection,
disposal and disclosure by the Company and its subsidiaries of personally
identifiable information.

(hh)    Each employee benefit plan, within the meaning of Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for which
the Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”)) would
have any liability (each, a “Plan”) has been maintained in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including but not limited to, ERISA and the Code, except for
noncompliance that could not reasonably be expected to have a Material Adverse
Effect.

(ii)    The Company and its subsidiaries possess all licenses, permits,
certificates and other authorizations from, and have made all declarations and
filings with, all governmental authorities, required or necessary to own or
lease, as the case may be, and to operate their respective properties and to
carry on their respective businesses as now or proposed to be conducted as set
forth in the Time of Sale Memorandum and the Final Memorandum (“Permits”),
except where the failure to obtain such Permits would not individually or in the
aggregate have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(jj)    (f) The Company and its subsidiaries have good and marketable title to
all personal property owned by them (other than with respect to Intellectual
Property, which is addressed exclusively in subsection (gg), in each case free
and clear of all liens, encumbrances and defects except such as are described in
the Time of Sale Memorandum and the Final Memorandum or such as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and any real property and buildings held under lease by the
Company and its subsidiaries are held by them under valid, subsisting and
enforceable leases (subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, moratorium and other similar laws relating to the rights or remedies
of creditors and the application of general principles of equity) with such
exceptions as are not material and do not interfere with the use made and
proposed to be made of such property and buildings by the Company and its
subsidiaries.

(kk)    The Company and each of its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, in the Company’s reasonable judgment, prudent and customary in
the businesses in which they are engaged; and neither the Company nor any of its
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not be reasonably likely to result in a material
adverse effect on the current or future financial position, stockholders’ equity
or results of operations of the Company and its subsidiaries.

(ll)    Any statistical and market-related data included in the Time of Sale
Memorandum and the Final Memorandum are based on or derived from sources that
the Company believes, after reasonable inquiry, to be reliable and accurate and,
to the extent required, the Company has obtained the written consent to the use
of such data from such sources.

(mm)    Neither the Company nor any of its subsidiaries has any securities rated
by any “nationally recognized statistical rating organization,” as such term is
defined in Section 3(a)(62) of the Exchange Act.

(nn)    Neither the Company nor, to the Company’s knowledge, any controlled
affiliate of the Company has taken, nor will the Company take, directly or
indirectly, any action which is designed, or would reasonably be expected, to
cause or result in, or which constitutes, the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Securities or to result in a violation of Regulation M under the Exchange Act.

(oo)    The Company has timely made all filings required to be made by it under
the Exchange Act and the rules and regulations promulgated thereunder.

 

12



--------------------------------------------------------------------------------

2.    Agreements to Sell and Purchase. The Company hereby agrees to sell to the
several Initial Purchasers, and each Initial Purchaser, upon the basis of the
representations and warranties herein contained, but subject to the conditions
hereinafter stated, agrees, severally and not jointly, to purchase from the
Company the respective principal amount of Firm Securities set forth in
Schedule I hereto opposite its name at a purchase price of 98.0% of the
principal amount thereof (the “Purchase Price”) plus accrued interest, if any,
from March 5, 2018 to the Closing Date (as defined below).

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Additional Securities, and the Initial Purchasers shall
have the right to purchase, severally and not jointly, up to $60,000,000
principal amount of Additional Securities, for the purpose of covering sales of
Securities in excess of the principal amount of the Firm Securities, at the
Purchase Price, plus accrued interest, if any, to the date of payment and
delivery. The Representatives may exercise this right on behalf of the Initial
Purchasers in whole or from time to time in part by giving written notice not
later than 13 days after the date of this Agreement. Any exercise notice shall
specify the principal amount of Additional Securities to be purchased by the
Initial Purchasers and the date on which such Additional Securities are to be
purchased. Each purchase date must be at least one business day after the
written notice is given and may not be earlier than the closing date for the
Firm Securities nor later than ten business days after the date of such notice.
Additional Securities may be purchased as provided in Section 4 solely for the
purpose of covering sales of securities in excess of the number of the Firm
Securities. On each day, if any, that Additional Securities are to be purchased
(an “Option Closing Date”), each Initial Purchaser agrees, severally and not
jointly, to purchase the principal amount of Additional Securities (subject to
such adjustments to eliminate fractional Securities as the Representatives may
determine) that bears the same proportion to the total principal amount of
Additional Securities to be purchased on such Option Closing Date as the
principal amount of Firm Securities set forth in Schedule I opposite the name of
such Initial Purchaser bears to the total principal amount of Firm Securities.

3.    Terms of Offering. The Representatives have advised the Company that the
Initial Purchasers will make an offering of the Securities purchased by the
Initial Purchasers hereunder as soon as practicable after this Agreement is
entered into as in the Representatives’ judgment is advisable.

4.    Payment and Delivery. Payment for the Firm Securities shall be made to the
Company in Federal or other funds immediately available in New York City against
delivery of such Firm Securities for the respective accounts of the several
Initial Purchasers at 10:00 a.m., New York City time, on March 5, 2018, or at
such other time on the same or such other date, not later than March 12, 2018,
as shall be designated in writing by the Representatives. The time and date of
such payment are hereinafter referred to as the “Closing Date.”

 

13



--------------------------------------------------------------------------------

Payment for any Additional Securities shall be made to the Company in Federal or
other funds immediately available in New York City against delivery of such
Additional Securities for the respective accounts of the several Initial
Purchasers at 10:00 a.m., New York City time, on the date specified in the
corresponding notice described in Section 2 or at such other time on the same or
on such other date, in any event not later than March 27, 2018, as shall be
designated in writing by the Representatives.

The Securities shall be in definitive form or global form, as specified by the
Representatives, and registered in such names and in such denominations as the
Representatives shall request in writing not later than one full business day
prior to the Closing Date or the applicable Option Closing Date, as the case may
be. The Securities shall be delivered to the Representatives on the Closing Date
or an Option Closing Date, as the case may be, for the respective accounts of
the several Initial Purchasers, with any transfer taxes payable in connection
with the transfer of the Securities to the Initial Purchasers duly paid, against
payment of the Purchase Price therefor plus accrued interest, if any, to the
date of payment and delivery.

5.    Conditions to the Initial Purchasers’ Obligations. The several obligations
of the Initial Purchasers to purchase and pay for the Firm Securities on the
Closing Date are subject to the following conditions:

(a)    Subsequent to the execution and delivery of this Agreement and prior to
the Closing Date there shall not have occurred any change, or any development
involving a prospective change, in the condition, financial or otherwise, or in
the earnings, business or operations of the Company and its subsidiaries, taken
as a whole, from that set forth in the Time of Sale Memorandum provided to the
prospective purchasers of the Securities that, in the Representatives’ judgment,
is material and adverse and that makes it, in the Representatives’ judgment,
impracticable to market the Securities on the terms and in the manner
contemplated in the Time of Sale Memorandum.

(b)    The Representatives shall have received on the Closing Date a
certificate, dated the Closing Date and signed by an executive officer of the
Company, to the effect that the representations and warranties of the Company
contained in this Agreement are true and correct as of the Closing Date and that
the Company has complied with all of the agreements and satisfied all of the
conditions on its part to be performed or satisfied hereunder on or before the
Closing Date.

The officer signing and delivering such certificate may rely upon the best of
his or her knowledge as to proceedings threatened.

(c)    The Representatives shall have received on the Closing Date an opinion
and negative assurance letter of Wilson Sonsini Goodrich & Rosati Professional
Corporation, outside counsel for the Company, dated the Closing Date, in form
and substance satisfactory to you. Such opinion shall be rendered to the Initial
Purchasers at the request of the Company and shall so state therein.

 

14



--------------------------------------------------------------------------------

(d)    The Initial Purchasers shall have received on the Closing Date an opinion
and negative assurance letter of Goodwin Procter LLP, each dated the Closing
Date and in form and substance satisfactory to the Representatives.

(e)    The Initial Purchasers shall have received on each of the date hereof and
the Closing Date a letter, dated the date hereof or the Closing Date, as the
case may be, in form and substance satisfactory to the Initial Purchasers, from
KPMG LLP, independent public accountants, containing statements and information
of the type ordinarily included in accountants’ “comfort letters” to
underwriters with respect to the financial statements and certain financial
information contained in or incorporated by reference into the Time of Sale
Memorandum and the Final Memorandum; provided that the letter delivered on the
Closing Date shall use a “cut-off date” not earlier than the date hereof.

(f)    The “lock-up” agreements, each substantially in the form of Exhibit A
hereto, between the Representatives and the officers and directors of the
Company for purposes of Section 16 of the Exchange Act relating to sales and
certain other dispositions of shares of Class A Common Stock or certain other
securities, delivered to the Representatives on or before the date hereof, shall
be in full force and effect on the Closing Date.

(g)    The several obligations of the Initial Purchasers to purchase Additional
Securities hereunder are subject to the following conditions, and/or delivery to
the Representatives on the applicable Option Closing Date of the following:

(i)    subsequent to the execution and delivery of this Agreement and prior to
the applicable Option Closing Date there shall not have occurred any change, or
any development involving a prospective change, in the condition, financial or
otherwise, or in the earnings, business or operations of the Company and its
subsidiaries, taken as a whole, from that set forth in the Time of Sale
Memorandum provided to the prospective purchasers of the Securities that, in the
Representatives’ judgment, is material and adverse and that makes it, in the
Representatives’ judgment, impracticable to market the Securities on the terms
and in the manner contemplated in the Time of Sale Memorandum;

(ii)    a certificate, dated the Option Closing Date and signed by an executive
officer of the Company, confirming that the certificate delivered on the Closing
Date pursuant to Section 5(b) hereof remains true and correct as of such Option
Closing Date;

(iii)    an opinion and negative assurance letter of Wilson Sonsini Goodrich &
Rosati Professional Corporation, outside counsel for the Company, dated the
Option Closing Date, relating to the Additional Securities to be purchased on
such Option Closing Date and otherwise to the same effect as the opinion and
negative assurance letter required by Section 5(c) hereof;

 

15



--------------------------------------------------------------------------------

(iv)    an opinion and negative assurance letter of Goodwin Procter LLP, counsel
for the Initial Purchasers, dated the Option Closing Date, relating to the
Additional Securities to be purchased on such Option Closing Date and otherwise
to the same effect as the opinion and negative assurance letter required by
Section 5(d) hereof;

(v)    a letter dated the Option Closing Date, in form and substance
satisfactory to the Initial Purchasers, from KPMG LLP, independent public
accountants, substantially in the same form and substance as the letter
furnished to the Initial Purchasers pursuant to Section 5(e) hereof; provided
that the letter delivered on the Option Closing Date shall use a “cut-off date”
not earlier than three business days prior to such Option Closing Date; and

(vi)    such other documents as the Representatives may reasonably request with
respect to the good standing of the Company, the due authorization, execution
and authentication of the Additional Securities to be sold on such Option
Closing Date and other matters related to the execution and authentication of
such Additional Securities.

(h)    A number of shares of Class A Common Stock equal to the sum of the
Maximum Number of Underlying Securities shall have been approved for listing on
the New York Stock Exchange, subject to official notice of issuance.

6.    Covenants of the Company. The Company covenants with each Initial
Purchaser as follows:

(a)    To furnish to the Representatives in New York City, without charge, prior
to 10:00 a.m. New York City time on the business day next succeeding the date of
this Agreement and during the period mentioned in Section 6(d) or (e), as many
copies of the Time of Sale Memorandum, the Final Memorandum, any documents
incorporated by reference therein and any supplements and amendments thereto as
the Representatives may reasonably request.

(b)    Prior to the completion of the distribution of the Securities, before
amending or supplementing the Preliminary Memorandum, the Time of Sale
Memorandum or the Final Memorandum, to furnish to the Representatives a copy of
each such proposed amendment or supplement and not to use any such proposed
amendment or supplement to which the Representatives reasonably object.

(c)    To furnish to the Representatives a copy of each proposed Additional
Written Offering Communication to be prepared by or on behalf of, used by, or
referred to by the Company and not to use or refer to any proposed Additional
Written Offering Communication to which the Representatives reasonably object.

 

16



--------------------------------------------------------------------------------

(d)    If the Time of Sale Memorandum is being used to solicit offers to buy the
Securities at a time prior to the completion of the distribution of the
Securities and when the Final Memorandum is not yet available to prospective
purchasers and any event shall occur or condition exist as a result of which it
is necessary to amend or supplement the Time of Sale Memorandum in order to make
the statements therein, in the light of the circumstances, not misleading, or
if, in the opinion of counsel for the Initial Purchasers, it is necessary to
amend or supplement the Time of Sale Memorandum to comply with applicable law,
forthwith to prepare and furnish, at its own expense, to the Initial Purchasers
and to any dealer upon request, either amendments or supplements to the Time of
Sale Memorandum so that the statements in the Time of Sale Memorandum as so
amended or supplemented will not, in the light of the circumstances when
delivered to a prospective purchaser, be misleading or so that the Time of Sale
Memorandum, as amended or supplemented, will comply with applicable law.

(e)    If, during such period after the date hereof and prior to the date on
which all of the Securities shall have been sold by the Initial Purchasers, any
event shall occur or condition exist as a result of which it is necessary to
amend or supplement the Final Memorandum in order to make the statements
therein, in the light of the circumstances when the Final Memorandum is
delivered to a purchaser, not misleading, or if, in the opinion of counsel for
the Initial Purchasers, it is necessary to amend or supplement the Final
Memorandum to comply with applicable law, forthwith to prepare and furnish, at
its own expense, to the Initial Purchasers, either amendments or supplements to
the Final Memorandum so that the statements in the Final Memorandum as so
amended or supplemented will not, in the light of the circumstances when the
Final Memorandum is delivered to a purchaser, be misleading or so that the Final
Memorandum, as amended or supplemented, will comply with applicable law.

(f)    To endeavor to qualify the Securities for offer and sale under the
securities or Blue Sky laws of such jurisdictions as the Representatives shall
reasonably request; provided that in connection therewith the Company shall not
be required to qualify as a foreign corporation or to file a general consent to
service of process in any jurisdiction or subject itself to taxation in any
jurisdiction in which it was not otherwise subject to taxation.

(g)    Whether or not the transactions contemplated in this Agreement are
consummated or this Agreement is terminated, to pay or cause to be paid all
expenses incident to the performance of its obligations under this Agreement,
including: (i) the fees, disbursements and expenses of the Company’s counsel and
the Company’s accountants in connection with the issuance and sale of the
Securities and all other fees or expenses in connection with the preparation of
the Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum,
any Additional Written Offering Communication prepared by or

 

17



--------------------------------------------------------------------------------

on behalf of, used by, or referred to by the Company and any amendments and
supplements to any of the foregoing, including all printing costs associated
therewith, and the delivering of copies thereof to the Initial Purchasers, in
the quantities herein above specified, (ii) all costs and expenses related to
the transfer and delivery of the Securities to the Initial Purchasers, including
any transfer or other taxes payable thereon, (iii) the reasonable cost of
printing or producing any Blue Sky or legal investment memorandum in connection
with the offer and sale of the Securities under state securities laws and all
expenses in connection with the qualification of the Securities for offer and
sale under state securities laws as provided in Section 6(f) hereof, including
filing fees and the reasonable and documented fees and disbursements of counsel
for the Initial Purchasers in connection with such qualification and in
connection with the Blue Sky or legal investment memorandum, provided that such
fees and disbursements do not exceed $10,000, (iv) any fees charged by rating
agencies for the rating of the Securities, (v) the fees and expenses, if any,
incurred in connection with the listing of the Underlying Securities on the New
York Stock Exchange, (vi) the costs and charges of the Trustee and any transfer
agent, registrar or depositary, (vii) the cost of the preparation, issuance and
delivery of the Securities, (viii) the costs and expenses of the Company
relating to investor presentations on any “road show” undertaken in connection
with the marketing of the offering of the Securities, including, without
limitation, expenses associated with the preparation or dissemination of any
electronic road show, expenses associated with production of road show slides
and graphics, fees and expenses of any consultants engaged in connection with
the road show presentations with the prior approval of the Company, travel and
lodging expenses of the representatives and officers of the Company and any such
consultants, and the cost of any aircraft chartered in connection with the road
show, (ix) the document production charges and expenses associated with printing
this Agreement and (x) all other costs and expenses incident to the performance
of the obligations of the Company hereunder for which provision is not otherwise
made in this Section. It is understood, however, that except as provided in this
Section, Section 8, and the last paragraph of Section 10, the Initial Purchasers
will pay all of their costs and expenses, including fees and disbursements of
their counsel, transfer taxes payable on resale of any of the Securities by them
and any advertising expenses connected with any offers they may make and any
travel and lodging expenses incurred by them in connection with the road show.

(h)    Neither the Company nor any Affiliate will sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) which could be integrated with the sale of the
Securities in a manner which would require the registration under the Securities
Act of the Securities.

(i)    Not to make any General Solicitation or solicit any offer to buy or offer
or sell the Securities or the Underlying Securities in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act
without the Representatives’ prior written consent.

 

18



--------------------------------------------------------------------------------

(j)    While any of the Securities or the Underlying Securities remain
“restricted securities” within the meaning of the Securities Act, to make
available, upon request, to any seller of such Securities the information
specified in Rule 144A(d)(4) under the Securities Act, unless the Company is
then subject to Section 13 or 15(d) of the Exchange Act.

(k)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not be, nor will it become, an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.

(l)    During the period of one year after the Closing Date or any Option
Closing Date, if later, the Company will not, and will not permit any person
that is a controlled affiliate (as defined in Rule 144 under the Securities Act)
at such time (or has been a controlled affiliate within the three months
preceding such time) to, resell any of the Securities or the Underlying
Securities which constitute “restricted securities” under Rule 144 that have
been reacquired by any of them.

(m)    Not to take any action prohibited by Regulation M under the Exchange Act
in connection with the distribution of the Securities contemplated hereby.

(n)    To effect and maintain the listing of a number of shares of Class A
Common Stock equal to the sum of the Maximum Number of Underlying Securities on
the New York Stock Exchange, subject to notice of official listing.

(o)    To reserve and keep available at all times, free of pre-emptive rights, a
number of shares of Class A Common Stock equal to the Maximum Number of
Underlying Securities for the purpose of enabling the Company to satisfy all
obligations to issue the Underlying Securities upon conversion of the
Securities. Between the date hereof and the Closing Date, the Company will not
do or authorize any act or thing that would result in an adjustment of the
Conversion Rate of the Securities.

The Company also agrees that, without the prior written consent of the
Representatives on behalf of the Initial Purchasers, it will not, during the
period ending 60 days after the date of the Final Memorandum ( the “Restricted
Period”), (1) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any shares of Class A Common Stock or any securities convertible
into or exercisable or exchangeable for Class A Common Stock or (2) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of the Class A Common Stock,
whether any such transaction described in clause (1) or (2) above is to be
settled by delivery of Class A Common Stock or such other securities, in cash or
otherwise. The foregoing sentence shall not apply to (a) the sale of the
Securities under this Agreement, (b) the

 

19



--------------------------------------------------------------------------------

issuance by the Company of any shares of Common Stock upon the exercise of an
option or warrant or the conversion of a security outstanding on the date hereof
of which the Initial Purchasers have been advised in writing, (c) the grant of
options to purchase or the issuance by the Company of Common Stock or any
securities convertible into, exchangeable for or that represent the right to
receive shares of Common Stock, in each case pursuant to the Company’s currently
existing equity compensation plans disclosed in the Time of Sale Memorandum and
the Final Memorandum, (d) the establishment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of the Class A Common
Stock , provided that (i) such plan does not provide for the transfer of Class A
Common Stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by the Company regarding the establishment of such plan, such
announcement or filing shall include a statement to the effect that no transfer
of Class A Common Stock may be made under such plan during the Restricted
Period, (e) the entry into an agreement providing for the issuance by the
Company of shares of Common Stock or any security convertible into or
exercisable for shares of Common Stock in connection with the acquisition by the
Company or any of its subsidiaries of the securities, business, technology,
property or other assets of another person or entity or pursuant to an employee
benefit plan assumed by the Company in connection with such acquisition, and the
issuance of any such securities pursuant to any such agreement, (f) the entry
into any agreement providing for the issuance of shares of Common Stock or any
security convertible into or exercisable for shares of Common Stock in
connection with joint ventures, commercial relationships or other strategic
transactions, and the issuance of any such securities pursuant to any such
agreement, or (g) the filing of any registration statement on Form S-8 relating
to securities granted or to be granted pursuant to the Company’s currently
existing equity compensation plans that are described in the Time of Sale
Memorandum and the Final Memorandum or pursuant to any assumed employee benefit
plan contemplated by clause (e); provided that in the case of clauses (e) and
(f), the aggregate number of shares of Common Stock that the Company may sell or
issue or agree to sell or issue pursuant to clauses (e) and (f) shall not exceed
5% of the total number of shares of the Common Stock issued and outstanding
immediately following the completion of the transactions contemplated by this
Agreement; and provided further that in the case of clauses (b), (c), (e) and
(f), each recipient of Common Stock or any securities convertible into or
exercisable or exchangeable for Common Stock shall (A) execute a lock-up
agreement substantially in the form of Exhibit A hereto or (B) enter into an
agreement with the Company no less restrictive than the form of lock-up
agreement set forth in Exhibit A hereto with respect to transactions described
in clauses (1) and (2) in the preceding sentence, in each case with respect to
the remaining portion of the Restricted Period.

7.    Offering of Securities; Restrictions on Transfer. (a)Each Initial
Purchaser, severally and not jointly, represents and warrants that such Initial
Purchaser is a qualified institutional buyer as defined in Rule 144A under the
Securities Act (a “QIB”). Each Initial Purchaser, severally and not jointly,
agrees with the Company that (i) it will not solicit offers for, or offer or
sell, such Securities by any General Solicitation, other than a permitted
communication listed on Schedule II hereto, or those made with the prior written
consent of the Company, or in any manner involving a public offering within the

 

20



--------------------------------------------------------------------------------

meaning of Section 4(a)(2) of the Securities Act and (ii) it will offer and sell
such Securities only to persons that it reasonably believes to be QIBs that, in
purchasing such Securities, are deemed to have represented and agreed as
provided in the Final Memorandum under the captions “Notice to Investors” and
“Transfer Restrictions”.

(b)    The Company agrees that the Initial Purchasers may provide copies of the
Preliminary Memorandum, the Time of Sale Memorandum, the Final Memorandum and
any other agreements or documents relating thereto, including without
limitation, the Indenture, to Xtract Research LLC (“Xtract”), following
completion of the offering, for inclusion in an online research service
sponsored by Xtract, access to which shall be restricted by Xtract to QIBs.

8.    Indemnity and Contribution. (a) The Company agrees to indemnify and hold
harmless each Initial Purchaser, each person, if any, who controls any Initial
Purchaser within the meaning of either Section 15 of the Securities Act or
Section 20 of the Exchange Act, and each affiliate of any Initial Purchaser
within the meaning of Rule 405 under the Securities Act from and against any and
all losses, claims, damages and liabilities (including, without limitation, any
legal or other expenses reasonably incurred in connection with defending or
investigating any such action or claim) caused by any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Memorandum, the Time of Sale Memorandum, any Additional Written Offering
Communication prepared by or on behalf of, used by, or referred to by the
Company, any General Solicitation made by the Company, any “road show” as
defined in Rule 433(h) under the Securities Act (a “road show”), the Final
Memorandum or any amendment or supplement thereto, or caused by any omission or
alleged omission to state therein a material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, except insofar as such losses, claims, damages or liabilities
are caused by any such untrue statement or omission or alleged untrue statement
or omission based upon information relating to any Initial Purchaser furnished
to the Company in writing by such Initial Purchaser through the Representatives
expressly for use therein.

(b)    Each Initial Purchaser agrees, severally and not jointly, to indemnify
and hold harmless the Company, its directors, its officers and each person, if
any, who controls the Company within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act to the same extent as the
foregoing indemnity from the Company to such Initial Purchaser, but only with
reference to information relating to such Initial Purchaser furnished to the
Company in writing by such Initial Purchaser through the Representatives
expressly for use in the Preliminary Memorandum, the Time of Sale Memorandum,
any Additional Written Offering Communication set forth in Schedule II hereto,
road show, the Final Memorandum or any amendment or supplement thereto.

(c)    In case any proceeding (including any governmental investigation) shall
be instituted involving any person in respect of which indemnity may be sought
pursuant to Section 8(a) or 8(b), such person (the “indemnified party”)

 

21



--------------------------------------------------------------------------------

shall promptly notify the person against whom such indemnity may be sought (the
“indemnifying party”) in writing and the indemnifying party, upon request of the
indemnified party, shall retain counsel reasonably satisfactory to the
indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the reasonably
incurred and documented fees and disbursements of such counsel related to such
proceeding. In any such proceeding, any indemnified party shall have the right
to retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such indemnified party unless (i) the indemnifying party and the
indemnified party shall have mutually agreed in writing to the retention of such
counsel, (ii) the indemnifying party has failed within a reasonable time to
retain counsel reasonably satisfactory to the indemnified party, (iii) the
indemnified party shall have reasonably concluded that there may be legal
defenses available to it that are different from or in addition to those
available to the indemnifying party, or (iv) the named parties to any such
proceeding (including any impleaded parties) include both the indemnifying party
and the indemnified party and representation of both parties by the same counsel
would be inappropriate due to actual or potential differing interests between
them. It is understood that the indemnifying party shall not, in respect of the
legal expenses of any indemnified party in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties and that all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by
Morgan Stanley & Co. LLC, in the case of parties indemnified pursuant to
Section 8(a), and by the Company, in the case of parties indemnified pursuant to
Section 8(b). The indemnifying party shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the indemnifying
party agrees to indemnify the indemnified party from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by the second and third sentences of this paragraph, the
indemnifying party agrees that it shall be liable for any settlement of any
proceeding effected without its written consent if (i) such settlement is
entered into more than 30 days after receipt by such indemnifying party of the
aforesaid request and (ii) such indemnifying party shall not have reimbursed the
indemnified party in accordance with such request prior to the date of such
settlement. No indemnifying party shall, without the prior written consent of
the indemnified party, effect any settlement of any pending or threatened
proceeding in respect of which any indemnified party is or could have been a
party and indemnity could have been sought hereunder by such indemnified party,
unless such settlement (x) includes an unconditional release of such indemnified
party, in such form and substance reasonably satisfactory to such indemnified
party, from all liability on claims that are the subject matter of such
proceeding, and (y) does not include any statements to or any admission of
fault, culpability or failure to act by or on behalf of any indemnified party.

 

22



--------------------------------------------------------------------------------

(d)    To the extent the indemnification provided for in Section 8(a) or 8(b) is
unavailable to an indemnified party or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then each indemnifying party
under such paragraph, in lieu of indemnifying such indemnified party thereunder,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (i) in such proportion as
is appropriate to reflect the relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand from the offering of the
Securities or (ii) if the allocation provided by clause 8(d)(i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause 8(d)(i) above but also the
relative fault of the Company on the one hand and of the Initial Purchasers on
the other hand in connection with the statements or omissions that resulted in
such losses, claims, damages or liabilities, as well as any other relevant
equitable considerations. The relative benefits received by the Company on the
one hand and the Initial Purchasers on the other hand in connection with the
offering of the Securities shall be deemed to be in the same respective
proportions as the net proceeds from the offering of the Securities (before
deducting expenses) received by the Company and the total discounts and
commissions received by the Initial Purchasers bear to the aggregate offering
price of the Securities. The relative fault of the Company on the one hand and
of the Initial Purchasers on the other hand shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Company or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission. The Initial Purchasers’
respective obligations to contribute pursuant to this Section 8 are several in
proportion to the respective principal amount of Securities they have purchased
hereunder, and not joint.

(e)    The Company and the Initial Purchasers agree that it would not be just or
equitable if contribution pursuant to this Section 8 were determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take account of the
equitable considerations referred to in Section 8(d). The amount paid or payable
by an indemnified party as a result of the losses, claims, damages and
liabilities referred to in Section 8(d) shall be deemed to include, subject to
the limitations set forth above, any legal or other expenses reasonably incurred
by such indemnified party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 8, no Initial
Purchaser shall be required to contribute any amount in excess of the amount by
which the total price at which the Securities resold by it in the initial
placement of such Securities were offered to investors exceeds the amount of any
damages that such Initial Purchaser has otherwise been required to pay by reason
of such untrue or

 

23



--------------------------------------------------------------------------------

alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. The remedies provided for in this
Section 8 are not exclusive and shall not limit any rights or remedies which may
otherwise be available to any indemnified party at law or in equity.

(f)    The indemnity and contribution provisions contained in this Section 8 and
the representations, warranties and other statements of the Company contained in
this Agreement shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of any Initial Purchaser, any person controlling any Initial Purchaser or
any affiliate of any Initial Purchaser or by or on behalf of the Company, its
officers or directors or any person controlling the Company and (iii) acceptance
of and payment for any of the Securities.

9.    Termination. The Initial Purchasers may terminate this Agreement by notice
given by the Representatives to the Company, if after the execution and delivery
of this Agreement and prior to the Closing Date (i) trading generally shall have
been suspended or materially limited on, or by, as the case may be, any of the
New York Stock Exchange, the NYSE MKT, the NASDAQ Global Market, the Chicago
Board of Options Exchange, the Chicago Mercantile Exchange or the Chicago Board
of Trade, (ii) trading of any securities of the Company shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in the Representatives’
judgment, is material and adverse and which, singly or together with any other
event specified in this clause (v), makes it, in the Representatives’ judgment,
impracticable or inadvisable to proceed with the offer, sale or delivery of the
Securities on the terms and in the manner contemplated in the Time of Sale
Memorandum or the Final Memorandum.

10.    Effectiveness; Defaulting Initial Purchasers. This Agreement shall become
effective upon the execution and delivery hereof by the parties hereto.

If, on the Closing Date, or an Option Closing Date, as the case may be, any one
or more of the Initial Purchasers shall fail or refuse to purchase Securities
that it or they have agreed to purchase hereunder on such date, and the
aggregate principal amount of Securities which such defaulting Initial Purchaser
or Initial Purchasers agreed but failed or refused to purchase is not more than
one-tenth of the aggregate principal amount of Securities to be purchased on
such date, the other Initial Purchasers shall be obligated severally in the
proportions that the principal amount of Firm Securities set forth opposite
their respective names in Schedule I bears to the aggregate principal amount of
Firm Securities set forth opposite the names of all such non-defaulting Initial
Purchasers, or in such other proportions as the Representatives may specify, to
purchase the Securities which such defaulting Initial Purchaser or Initial
Purchasers agreed but failed or refused

 

24



--------------------------------------------------------------------------------

to purchase on such date; provided that in no event shall the principal amount
of Securities that any Initial Purchaser has agreed to purchase pursuant to this
Agreement be increased pursuant to this Section 10 by an amount in excess of
one-ninth of such principal amount of Securities without the written consent of
such Initial Purchaser. If, on the Closing Date any Initial Purchaser or Initial
Purchasers shall fail or refuse to purchase Firm Securities which it or they
have agreed to purchase hereunder on such date and the aggregate principal
amount of Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Firm Securities to be purchased
on such date, and arrangements satisfactory to the Representatives and the
Company for the purchase of such Firm Securities are not made within 36 hours
after such default, this Agreement shall terminate without liability on the part
of any non-defaulting Initial Purchaser or of the Company. In any such case
either the Representatives or the Company shall have the right to postpone the
Closing Date, but in no event for longer than seven days, in order that the
required changes, if any, in the Time of Sale Memorandum, the Final Memorandum
or in any other documents or arrangements may be effected. If, on an Option
Closing Date, any Initial Purchaser or Initial Purchasers shall fail or refuse
to purchase Additional Securities and the aggregate principal amount of
Additional Securities with respect to which such default occurs is more than
one-tenth of the aggregate principal amount of Additional Securities to be
purchased on such Option Closing Date, the non-defaulting Initial Purchasers
shall have the option to (a) terminate their obligation hereunder to purchase
the Additional Securities to be sold on such Option Closing Date or (b) purchase
not less than the principal amount of Additional Securities that such
non-defaulting Initial Purchasers would have been obligated to purchase in the
absence of such default. Any action taken under this paragraph shall not relieve
any defaulting Initial Purchaser from liability in respect of any default of
such Initial Purchaser under this Agreement.

If this Agreement shall be terminated by the Initial Purchasers, or any of them,
because of any failure or refusal on the part of the Company to comply with the
terms or to fulfill any of the conditions of this Agreement, or if for any
reason the Company shall be unable to perform its obligations under this
Agreement, the Company will reimburse the Initial Purchasers or such Initial
Purchasers as have so terminated this Agreement with respect to themselves,
severally, for all out-of-pocket expenses (including the fees and disbursements
of their counsel) reasonably incurred by such Initial Purchasers in connection
with this Agreement or the offering contemplated hereunder.

11.    Entire Agreement. (a) This Agreement, together with any contemporaneous
written agreements and any prior written agreements (to the extent not
superseded by this Agreement) that relate to the offering of the Securities,
represents the entire agreement between the Company and the Initial Purchasers
with respect to the preparation of the Preliminary Memorandum, the Time of Sale
Memorandum, the Final Memorandum, the conduct of the offering, and the purchase
and sale of the Securities.

(b)    The Company acknowledges that in connection with the offering of the
Securities: (i) the Initial Purchasers have acted at arm’s length, are not
agents of, and owe no fiduciary duties to, the Company or any other person,
(ii) the Initial Purchasers owe the Company only those duties and obligations
set

 

25



--------------------------------------------------------------------------------

forth in this Agreement and prior written agreements (to the extent not
superseded by this Agreement) if any, and (iii) the Initial Purchasers may have
interests that differ from those of the Company. The Company waives to the full
extent permitted by applicable law any claims it may have against the Initial
Purchasers arising from an alleged breach of fiduciary duty in connection with
the offering of the Securities.

12.    Counterparts. This Agreement may be signed in two or more counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

13.    Applicable Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York.

14.    Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

15.    Notices. All communications hereunder shall be in writing and effective
only upon receipt and if to the Initial Purchasers shall be delivered, mailed or
sent to Morgan Stanley & Co. LLC, 1585 Broadway, New York, New York 10036,
Attention: Convertible Debt Syndicate Desk, with a copy to the Legal Department;
Goldman Sachs & Co. LLC, 200 West Street, New York, New York 10282-2198,
Attention: Registration Department; and if to the Company shall be delivered,
mailed or sent to RingCentral, Inc. 20 Davis Drive, Belmont, California 94002,
Attention: General Counsel.

 

26



--------------------------------------------------------------------------------

Very truly yours, RINGCENTRAL, INC. By:  

/s/Mitesh Dhruv

Name:   Mitesh Dhruv Title:   Senior Vice President and Chief Financial Officer

Accepted as of the date hereof

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

Acting severally on behalf of themselves and the

    several Initial Purchasers named in

    Schedule I hereto.

 

By:   Morgan Stanley & Co. LLC By:  

/s/David Oakes

Name:   David Oakes Title:   Managing Director

 

By:   Goldman Sachs & Co. LLC By:  

/s/Daniel Young

Name:   Daniel Young Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchaser

   Principal Amount of
Firm Securities to be
Purchased  

Morgan Stanley & Co. LLC

     122,000,000  

Goldman Sachs & Co. LLC

     122,000,000  

Merrill Lynch, Pierce, Fenner & Smith Incorporated

     52,000,000  

Deutsche Bank Securities Inc.

     52,000,000  

Jefferies LLC

     28,000,000  

Raymond James & Associates, Inc.

     12,000,000  

Craig-Hallum Capital Group LLC

     6,000,000  

Northland Securities, Inc.

     6,000,000     

 

 

 

Total:

   $ 400,000,000     

 

 

 

 

I-1



--------------------------------------------------------------------------------

SCHEDULE II

Permitted Communications

Time of Sale Memorandum

 

1. Preliminary Memorandum, dated February 27, 2018

 

2. Pricing term sheet, dated February 28, 2018

Permitted Additional Written Offering Communications

Each electronic “road show” as defined in Rule 433(h) furnished to the Initial
Purchasers prior to use that the Initial Purchasers and Company have agreed may
be used in connection with the offering of the Securities

Pricing term sheet, dated February 28, 2018

Permitted General Solicitations other than Permitted Additional Written Offering
Communications set forth above

None

 

II-1



--------------------------------------------------------------------------------

EXHIBIT A

[Form of Lock-up Agreement]

LOCK-UP LETTER

February     , 2018

Morgan Stanley & Co. LLC

Goldman Sachs & Co. LLC

As Representatives of the several Initial Purchasers

named in Schedule I to the Purchase Agreement

referred to below

c/o Morgan Stanley & Co. LLC

1585 BroadwayNew York, NY 10036

c/o Goldman Sachs & Co. LLC

200 West Street

New York, NY 10282-2198

Ladies and Gentlemen:

The undersigned understands that you, as Representatives of the several Initial
Purchasers (as defined below), propose to enter into a Purchase Agreement (the
“Purchase Agreement”) with RingCentral, Inc., a Delaware corporation (the
“Company”), providing for the offering (the “Offering”) by the several Initial
Purchasers named in Schedule I to the Purchase Agreement (the “Initial
Purchasers”), of $300,000,000 principal amount of convertible senior notes due
2023 of the Company (the “Securities”). The Securities will be convertible into
cash, shares of the Company’s Class A common stock, par value $0.0001 per share,
of the Company (the “Common Stock”), or a combination thereof, at the Company’s
option.

To induce the Initial Purchasers that may participate in the Offering to
continue their efforts in connection with the Offering, the undersigned hereby
agrees that, without the prior written consent of Morgan Stanley & Co. LLC
(“Morgan Stanley”) and Goldman Sachs & Co. LLC (“Goldman Sachs”) on behalf of
the Initial Purchasers, it will not, during the period commencing on the date
hereof and ending 60 days after the date of the final offering memorandum (the
“Restricted Period”) relating to the Offering (the “Final Memorandum”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock beneficially owned (as such term is used in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), by the
undersigned or any other securities so owned convertible into or exercisable or
exchangeable for Common Stock or (2) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Common Stock, whether any such transaction described in
clause (1) or (2) above is to be settled by delivery of Common Stock or



--------------------------------------------------------------------------------

such other securities, in cash or otherwise. The foregoing sentence shall not
apply to (a) transactions relating to shares of Common Stock or other securities
acquired in open market transactions after the completion of the Offering,
provided that no filing under Section 16(a) of the Exchange Act shall be
required or shall be voluntarily made in connection with subsequent sales of
Common Stock or other securities acquired in such open market transactions,
(b) transfers of shares of Common Stock or any security convertible into Common
Stock (A) as a bona fide gift, (B) to any member of the undersigned’s immediate
family or to any trust for the direct or indirect benefit of the undersigned or
the immediate family of the undersigned, or if the undersigned is a trust, to a
trustor or beneficiary of the trust or to the estate of a beneficiary of such
trust or (C) by will or intestate succession, or (c) distributions of shares of
Common Stock or any security convertible into Common Stock to limited partners
or stockholders of the undersigned, (d) if the undersigned is a corporation,
partnership, limited liability company or other business entity, transfers
(A) to another corporation, partnership, limited liability company or other
business entity that is an affiliate (as defined in Rule 405 promulgated under
the Securities Act of 1933, as amended) of the undersigned, or to any investment
fund or other entity controlled or managed by the undersigned or affiliates of
the undersigned, or (B) as part of a distribution by the undersigned to its
stockholders, partners, members or other equityholders; provided that in the
case of any transfer or distribution pursuant to clause (b), (c) or (d), (i)
each donee or distributee shall sign and deliver a lock-up letter substantially
in the form of this letter and (ii) no filing under Section 16(a) of the
Exchange Act, reporting a reduction in beneficial ownership of shares of Common
Stock, shall be required or shall be voluntarily made during the Restricted
Period, (e) the establishment or amendment of a trading plan pursuant to Rule
10b5-1 under the Exchange Act for the transfer of shares of Common Stock (a
“10b5-1 Plan”), provided that (i) such plan does not provide for the transfer of
Common Stock during the Restricted Period and (ii) to the extent a public
announcement or filing under the Exchange Act, if any, is required of or
voluntarily made by or on behalf of the undersigned or the Company regarding the
establishment or amendment of such plan, such announcement or filing shall
include a statement to the effect that no transfer of Common Stock may be made
under such plan during the Restricted Period, (f) sales of Common Stock made
pursuant to a 10b5-1 Plan that has been entered into by the undersigned prior to
the date of this agreement, the details of which plan have been provided to the
Initial Purchasers; provided that any Form 4 filed in connection with such
transfer will indicate that the transfer was made pursuant to such 10b5-1 Plan,
(g) (A) transfers to the Company in connection with the vesting or settlement of
restricted stock units or the “net” or “cashless” exercise of options or other
rights to purchase shares of Common Stock for purposes of exercising such
options or rights, including any transfer for the payment of tax withholdings or
remittance payments due as a result of the vesting, settlement, or exercise of
such restricted stock units, options or rights, and (B) any transfer that would
involve a sale of any shares of Common Stock in connection with such vesting,
settlement, or exercise to generate the amount of cash needed to cover the
applicable exercise price, tax withholdings, or remittance payments (including
estimated amounts) due upon such event, in all such cases, pursuant to equity
awards granted under a stock incentive plan or other equity award plan, which
plan is described in the Company’s filings with the Securities and Exchange
Commission (the “Commission”) as of the date hereof; provided that any required
filing under Section 16(a) of the Exchange Act shall clearly indicate in the
footnotes thereto that such transfer was to cover the exercise price, tax
withholding or remittance obligations of the undersigned in connection with such
vesting or exercise, (h) to the Company in connection with the repurchase of
shares of Common Stock issued pursuant to equity awards granted under a stock
incentive plan or other equity award plan, which plan is described in the
Company’s filings with the Commission as of the date hereof, (i) transfers of
Common Stock by operation of law pursuant to a qualified domestic order or in
connection with a divorce settlement, provided that each such transferee agrees
to be bound in writing by the restrictions set forth herein; provided further
that if the undersigned is required to

 

2



--------------------------------------------------------------------------------

file a report under Section 16 of the Exchange Act during the Restricted Period,
the undersigned shall include a statement in such report to the effect that such
transfer is by operation of law or pursuant to a qualified domestic order or in
connection with a divorce settlement, as the case may be, or (j) with the prior
written consent of Morgan Stanley and Goldman Sachs on behalf of the Initial
Purchasers.

In addition, the undersigned agrees that, without the prior written consent of
Morgan Stanley and Goldman Sachs on behalf of the Initial Purchasers, it will
not, during the Restricted Period, make any demand for or exercise any right
with respect to, the registration of any shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock. The
undersigned also agrees and consents to the entry of stop transfer instructions
with the Company’s transfer agent and registrar against the transfer of the
undersigned’s shares of Common Stock except in compliance with the foregoing
restrictions.

This agreement shall automatically terminate upon the earliest to occur, if any,
of (a) the date the Company notifies Morgan Stanley and Goldman Sachs prior to
the execution of the Purchase Agreement, that it has determined not to proceed
with the Offering, (b) the date of the termination of the Purchase Agreement if
prior to the sale of any Securities pursuant to the Purchase Agreement, or
(c) March 15, 2018, if the Purchase Agreement has not been executed by that day.

The undersigned understands that the Company and the Initial Purchasers are
relying upon this agreement in proceeding toward consummation of the Offering.
The undersigned further understands that this agreement is irrevocable and shall
be binding upon the undersigned’s heirs, legal representatives, successors and
assigns.

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to a
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

Very truly yours,

 

(Name)

 

(Address)

 

3